09-1067-ag
         Singh v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A078 947 494
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11                              Circuit Judges.
12       _______________________________________
13
14       RANVEER PAL SINGH,
15                Petitioner,
16
17                         v.                                   09-1067-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Sebastian Maguire, Jackson Heights,
25                                     New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General, Richard M. Evans, Assistant
29                                     Director, Joan E. Smiley, Trial
30                                     Attorney, Office of Immigration
1                           Litigation, Civil Division, United
2                           States Department of Justice,
3                           Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Ranveer Pal Singh, a native and citizen of

10   India, seeks review of a February 17, 2009, order of the BIA

11   affirming the September 24, 2007, decision of Immigration

12   Judge (“IJ”) Alan A. Vomacka, denying his application for

13   asylum and withholding of removal.   In re Ranveer Pal Singh,

14   No. A078 947 494 (B.I.A. Feb. 17, 2009), aff’g No. A078 947

15   494 (Immig. Ct. N.Y. City Sept. 24, 2007).   We assume the

16   parties’ familiarity with the underlying facts and

17   procedural history in this case.

18       Under the circumstances of this case, we review the

19   decision of the IJ as supplemented by the BIA.   See Yan Chen

20   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

21   applicable standards of review are well established.   See

22   8 U.S.C. § 1252(b)(4)(B); Bah v. Mukasey, 529 F.3d 99, 110

23   (2d Cir. 2008); Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

24   2008).


                                  2
1        The BIA reasonably found that even assuming his

2    credibility, Singh failed to demonstrate that he suffered

3    past persecution.    In order to constitute persecution, the

4    alleged past harm must be sufficiently severe, rising above

5    “mere harassment.”    Ivanishvili v. U.S. Dep’t of Justice,

6    433 F.3d 332, 341 (2d Cir. 2006).     In his brief, Singh

7    argues that the agency erred in determining that he was

8    “merely harassed” by members of the Muslim League Party in

9    light of the “frequency and severity” of his encounters with

10   them.   Although we have explained that “violent conduct

11   generally goes beyond the mere annoyance and distress that

12   characterize harassment,” id. at 342, we have never held

13   that all forms of physical mistreatment rise to the level of

14   persecution.   Rather, the difference between persecution and

15   harassment “must be assessed with regard to the context in

16   which the mistreatment occurs.”     Beskovic v. Gonzales, 467

17   F.3d 223, 226 (2d Cir. 2006) (cautioning the BIA to be

18   “keenly sensitive” to the fact that a “‘minor beating’ or,

19   for that matter, any physical degradation designed to cause

20   pain, humiliation, or other suffering, may rise to the level

21   of persecution if it occurred in the context of an arrest or

22   detention on the basis of a protected ground”).     We are


                                    3
1    satisfied that the BIA considered the context of the

2    incidents Singh described and find no error in its

3    conclusion that they did not rise to the level of

4    persecution.   Cf. Baba v. Holder, 569 F.3d 79, 85 (2d Cir.

5    2009).

6        Furthermore, substantial evidence supports the agency’s

7    conclusion that Singh failed to demonstrate that he had a

8    well-founded fear of future persecution.    See 8 C.F.R.

9    § 1208.13(b)(2)(i).   An applicant is not eligible for asylum

10   when he “could avoid future persecution by relocating to

11   another part of [his] country of nationality or, if

12   stateless, another part of [his] country of last habitual

13   residence, if under all the circumstances it would be

14   reasonable to expect [him] to do so.”    See 8 C.F.R.

15   §§ 1208.13(b)(2)(ii), 1208.16(b)(2).    In making his

16   relocation finding, the IJ noted that although Singh

17   testified that he would be targeted by a Muslim group in the

18   city where his family lives, India is a “vast

19   country . . . that is most strongly non-Muslim.”     See 8

20   C.F.R. § 1208.13(b)(3).   The IJ further found that Singh

21   could relocate to the northern part of the state (which is

22   heavily populated by Sikhs) or to another state within India


                                   4
1    where Muslims are not the majority group.    Singh argues that

2    the agency erred in finding that he could relocate because

3    the Muslim League Party has “branches and . . . members all

4    over” India and that the Indian government cannot control

5    them.    However, we are not compelled to conclude, contrary

6    to the agency, that relocation was not a reasonable option

7    for Singh.    Finally, the record does not support Singh’s

8    argument that the agency “overlooked” the documentary

9    evidence he submitted.    See Xiao Ji Chen v. U.S. Dep’t of

10   Justice, 471 F.3d 315, 336 n.17. (2d Cir. 2006)

11   (“presum[ing] that [the agency] has taken into account all

12   of the evidence before [it], unless the record compellingly

13   suggests otherwise”).

14       Because Singh was unable to demonstrate his eligibility

15   for asylum, the agency reasonably denied his application for

16   withholding of removal, as it was based on the same factual

17   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

18   2006).    Additionally, contrary to Singh’s argument, the

19   agency did not err in failing to consider his application

20   for CAT relief because in this Court’s July 2006 order

21   remanding his case to the BIA, we found that he waived any

22   challenge to the agency’s denial of his application for CAT


                                    5
1    relief.   That finding remains the law of the case.   See

2    Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009).

3        For the foregoing reasons, the petition for review is

4    DENIED.   As we have completed our review, any stay of

5    removal that the Court previously granted in this petition

6    is VACATED, and any pending motion for a stay of removal in

7    this petition is DISMISSED as moot.    Any pending request for

8    oral argument in this petition is DENIED in accordance with

9    Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:

12                                 Catherine O’Hagan Wolfe, Clerk

13




                                    6